I have the pleasure of conveying to the Assembly the most fraternal greetings of Mr. Pierre Nkurunziza, President of the Republic of Burundi. He would have liked to be present here, but pressing commitments back home prevented him from making the journey to New York.
My delegation wishes to congratulate Mr. Miroslav Lajčák on his outstanding election as President of the General Assembly at its seventy-second session. I take this opportunity to pay a vibrant tribute to his predecessor, Mr. Peter Thomson, a worthy son of Fiji, for a job well done.
As this is his first session of the General Assembly as head of our Organization, may I also express Burundi’s appreciation to Secretary-General António Guterres for his commitment to the values of peace, security and development.
Patience is a virtue that climate change does not recognize. The devastating effects it has fuelled have permeated virtually all conversations in this venue and ushered in this very session. The names of Irma and Maria, in the meteorological field at least, will forever connote total destruction. I therefore extend our most sincere condolences to the countries and regions of the Caribbean that have been severely affected by these hurricanes. We also express Burundi’s solidarity with Mexico, stricken this week by an earthquake. We stand wholeheartedly with all these countries and their peoples.
The climatic disturbances of recent times are again sounding the alarm, urging all States to assume their collective duty to combat global warming and to implement without delay the commitments of the Paris Agreement on Climate Change. We believe that no State may shirk its responsibility to that end, whatever its size, shape or place on the map of the world. We must work together, for we are all in the same boat. If we wish to attain the objective of containing the average temperature rise on the planet below 2°C compared to pre-industrial levels and pursue measures to limit temperature increases to 1.5°C vis-à-vis pre-industrial levels, we need to act today because tomorrow will be too late.
In implementing the 2030 Agenda for Sustainable Development, Burundi is continuing its path of social inclusion and shared economic growth. It cannot do otherwise, since these two aspects are key pillars of the development policy advocated through Vision 2025. To that end, our country counts on the cooperation of friendly States and other international partners. Unfortunately, the sanctions adopted by the European Union against Burundi are not contributing to the realization of these plans of great importance for the Burundian people, because they deprive the country of necessary resources. Thus, the attainment of the 2030 Agenda and the objectives of the African Union Agenda 2063 is compromised as a result of these sanctions.
We also believe that sanctions unilaterally imposed against developing States in general, and in Africa in particular, should be banned from the international system, since they perpetuate historical injustices and violate the sacrosanct principle of equal sovereignty. Like the African Union, Burundi therefore rejects and condemns the sanctions imposed on Burundi and other African countries.
In the field of migration, we must work together to find solutions to the root causes of population movements, made up mostly of young people, from countries of the South to the North. We need to ensure conditions of humane migration in order to protect migrants, who contribute to the well-being of the host communities through their multifaceted contributions to economic activity.
The apocalyptic scenes in the Mediterranean Sea strike at our consciences as human beings. The reasons for migration must be explained and we must all understand them if we are to find appropriate solutions. It is regrettable that migration is increasingly being met with a resurgence of racism, rejection of the other and, often, even acts of rare violence against migrants. Likewise, racist populism is becoming increasingly prominent and gradually undermining the paradigms on which certain so-called advanced societies have long rested.
Migration is sometimes the result of trafficking in human beings. The victims are doubly affected, since in addition to being wrenched from their countries of origin, they are mistreated in the host countries. That is unacceptable. Consequently, we advocate strengthened international cooperation in that area so as to build a more just world.
At the political level, our country reiterates, as it has done repeatedly, its position in consonance with the Charter of the United Nations. All States Members of the United Nations are sovereign Powers, and their sovereignty is equal. We call for reining in those States that continue in the twenty-first century to believe that they have the right to intervene in the internal affairs of other States, especially developing countries. We thank the Security Council, which, in the case of Burundi, has reaffirmed respect for its sovereignty in its various resolutions and presidential statements. We can never say it enough — Burundi believes that non-interference in the internal affairs of other States and respect for their territorial integrity and sovereignty constitute the pillars of a balanced international system under the Charter of the United Nations. Those principles are not negotiable. Today more than ever, Burundi stands ready to defend them at any price.
Recently, human rights have become another tool of domination. As a universal concept broadly elaborated upon in the Universal Declaration of Human Rights and other relevant international instruments, human rights have been increasingly exploited by several States that, if not mindful of their actions, will divert the Human Rights Council from the goals entrusted to it by the General Assembly. Some members have become accustomed to obtaining, through the Human Rights Council and other mechanisms established by the latter, resolutions aimed at undermining the peace and security of the States that they wish to harm. The recent report of the International Commission of Inquiry on Burundi (A/HRC/36/54) constitutes the ultimate proof of the Council’s manipulation by certain small groups. Burundi reiterates that it is ready to cooperate with the relevant United Nations bodies, but on the condition that such cooperation be based on clear, fair and predictable foundations that, above all, respect the choices made by the Burundians themselves in the areas of governance and development.
With regard to the inter-Burundian dialogue and the external component, only a short time ago the Government of the Republic of Burundi received a visit from the facilitation team to follow up on consultations and resume discussions. Burundi’s positions were made known to the facilitation team. We are waiting for the facilitation to call for the next meeting, at which the delegations will have their voices heard.
Burundi has asked its refugees to return. Our appeal, which we reiterate here and now, has also been made to neighbouring countries so as to facilitate their repatriation. Today, the repatriation movement continues apace, with the arrival of approximately 1,700 citizens who found refuge in Tanzania and 3,000 returning from Rwanda. They are joining tens of thousands of others who have returned over the past several months, as well as those who would like to return. We thank the Office of the United Nations High Commissioner for Refugees and the International Organization for Migration for their cooperation in facilitating those return movements. We take this opportunity to ask that unscrupulous Human Rights Council officials end the unsavoury practice of encouraging refugees not to return.
At the same time, we call on the United Nations to continue to monitor the situation of Burundian refugees in the eastern part of the Democratic Republic of the Congo and neighbouring countries, in full compliance with the relevant provisions of the Geneva Conventions. We deplore the shooting that took place a week ago in Kamanyola, in the Democratic Republic of the Congo, resulting in the deaths of 38 Burundian refugees, at least one officer of the Forces armées de la République démocratique du Congo, and more than 120 wounded. Once again, we invite the refugees to return home.
Burundi has joined other States in combating terrorism, with 5,400 troops in Somalia within the framework of the African Union Mission in Somalia (AMISOM). Burundi has been the second-largest troop-contributing country in Somalia for the past 10 years. Burundi is concerned about the continued reduction in support for AMISOM, especially at a time when an important campaign has been planned. The successes of the past several years cannot be sacrificed to self-interest. That would run contrary to the oath taken by all partners, which have repeatedly stated that terrorism is a global threat.
In pursuing its contribution to world peace and security, Burundi participates in peacekeeping operations in the brotherly country of the Central African Republic, and its police units are deployed in Côte d’Ivoire and Haiti. Burundi believes that the efforts and sacrifices made by others must be rightly acknowledged in all cases.
If there is one recurring topic of debate in this Hall, it is that of the reform of the United Nations, and in particular the Security Council. Burundi supports all approaches aimed at fostering a constructive interaction, open to all, between the States Members of our Organization, on the one hand, and the Secretary- General on the other. Burundi supports the structural reform of the United Nations pursuant to the initiative taken at the high-level event on 18 September. It is necessary to consider the necessary reforms with the goal of improving the functioning of organs including the Security Council and the General Assembly. That will bring the bodies concerned in line with the realities of the twenty-first century.
It is clear that by dint of pouring new wine into old wineskins, we wind up bursting the latter. We must be firm in our conviction that, 72 years after its establishment, the United Nations is in need of a complete face-lift. Concerning reform of the Security Council in particular, Burundi supports the shared African stance known as the Ezulwini Consensus. It is high time that we correct the injustices of the past and allow the equitable participation of all continents in the governance of international peace and security.
With regard to international issues, Burundi welcomes the return of the Kingdom of Morocco to the fold of the African Union so that we can build a strong and prosperous continent together. With regard to Western Sahara, Burundi supports the decisions and resolutions adopted by the relevant United Nations bodies.
We call for the unconditional lifting of the economic blockade against Cuba without delay. The Cuban people have suffered under unjust measures that were adopted during the Cold War era for primarily ideological reasons and can no longer be justified today.
Similarly, in the case of Venezuela, we call on the international community to take measures that promote national cohesion and not social disruption.
Lastly, I wish the General Assembly every success at this session.